Bobbitt, C. J.
The principal question raised by the petition to transfer is the correctness of plaintiff’s-appellee’s Instruction No. 6, which was given by the court. The Appellate Court has held1 that this instruction as given was improper and that the rights of appellant, under the evidence in this case, were not prejudiced thereby. In this we concur. However, it is proper for the court to instruct the jury that in determining- the amount of damages, if any, it may consider the plaintiff’s life expectancy, where there is evidence upon which to base such instruction. Reitz v. Hodgkins (1916), 185 Ind. 163, 169, 112 N. E. 386; Peacock Coal, etc. Co. v. Crawford (1917), 65 Ind. App. 401, 407, 117 N. E. 504.
*654Whether or not life expectancy, as distinguished from mortality tables, is a matter of judicial knowledge is one which we need not here determine, nor was it necessary for the Appellate Court to do so.
We find no cause for transfer and the petition should be denied.
Petition to transfer denied.
Landis, Arterburn and Achor, JJ., concur.
Emmert, J., dissents with opinion.

. Dallas & Mavis Forwarding Company v. Liddell (1955), 126 Ind. App. 113, 126 N, N. E. 2d 18.